Wood, J., (after stating the facts.) The court correctly charged the jury. The written contract was clear in meaning, and its construction was for the court. The court properly construed it. To have permitted the jury to give effect to the contention of appellant would have been to ignore the plain words of the written contract, and to alter its terms. The acceptance of the orders was based upon only one condition, namely: “that lumber to the value of the above must be on the switch.” The contention and testimony of Fletcher added other conditions. The condition expressed called for proof as to the value of the lumber on the switch between the date of the order and the time for its payment. The testimony of appellant showed that this amounted to $251.75, and the verdict was rendered accordingly. Affirm.